IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,291




EX PARTE JUAN MANUEL CHAVEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 639093 IN THE 174th DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault and sentenced to thirty-five years’ imprisonment in each count. 
            Applicant contends that a new trial is required because of newly available evidence that
excludes Applicant as the source of the hair that the State asserted at trial matched his.   We order
that this application be filed and set for submission to determine whether the State presented false
testimony in this case and, if so, whether the Applicant is entitled to relief based on the rationale set
out in this Court’s opinion in Ex parte Chabot.


  The parties shall brief these issues.
            It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 60 days of the date of this order, a
supplemental transcript containing: a confirmation that Applicant is represented by counsel; the order
appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with this
Court on or before May 26, 2010.
 
Filed: February 24, 2010
Do not publish